972 A.2d 483 (2009)
Alice M. KINCY, Petitioner
v.
Nancy PETRO, Respondent.
No. 596 EAL 2008.
Supreme Court of Pennsylvania.
May 19, 2009.

ORDER
PER CURIAM.
AND NOW, this 19th day of May, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issue:
Whether under Pa.R.C.P. 213(a) a trial court order, which states that two separately docketed cases involving different plaintiffs and different theories of liability are "consolidated for all purposes," and does not otherwise specify that a joint trial of the cases is to be held, operates automatically to merge the pleadings filed in the separate cases?